Citation Nr: 1130098	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for non-traumatic brain injury, residuals of resection for meningioma, with functional and cognitive deficits; panhypopituitarism with diabetes insipidus; adrenal insufficiency; hypothyroidism; bitemporal hemianopsia; bowel incontinence; bladder incontinence; special monthly compensation based on aid and attendance (hereinafter residuals of a brain injury) prior to November 19, 2004 for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  The Veteran died in November 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a February 2008 rating decision, an earlier effective date of November 19, 2004 for the grant of service connection for the residuals of a brain injury was set.  However, the appellant is still seeking an earlier effective date so the matter remains in appellate status.  

In May 2010, the appellant presented testimony at a personal hearing conducted in Washington, D.C. before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The Board notes that the appellant has perfected two issues; the issue reflected above and entitlement to accrued benefits based on reimbursement for unauthorized medical expenses incurred at the University of Virginia from September 30, 2004 to October 19, 2004.  The issue of entitlement to reimbursement of unauthorized medical expenses will be the subject of a separate rating decision that will be issued simultaneously with the matter reflected above.  See BVA Handbook, Directive 8430, Paragraph 14, c, 1.


FINDING OF FACT

A formal or informal claim for service connection for the residuals of a brain injury was not received prior to November 19, 2004.


CONCLUSION OF LAW

The requirements for an effective date prior to November 19, 2004, for the grant of service connection for the residuals of a brain injury have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the appellant in January 2007.  The letter provided the necessary information with regard how to substantiate a claim for accrued benefits and was sent prior to the initial unfavorable decision by the AOJ in February 2007.  Although the notice did not specifically address how to substantiate an earlier effective date for the Veteran's service-connected disabilities, the appellant has demonstrated actual knowledge through her arguments that it should be the date her husband had an examination at VA in April 2004 as the date of the examination should be construed as an informal claim for benefits.  Thus, any defect in providing information concerning effective dates is harmless because the appellant has demonstrated actual knowledge of the criteria.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the appellant at every stage of this case.  Further, a decision for accrued benefits must be based on the evidence of record at the time of the Veteran's death.  As no additional information has been identified that should have been construed to be in VA's constructive possession at the time of the Veteran's death, there is no additional evidence for VA to obtain.  VA has also assisted the appellant and her representative throughout the course of this appeal by providing them with a February 2008 SOC (statement of the case) and August 2009 SSOC (supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to her claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.


LAW AND ANALYSIS

The law governing claims for accrued benefits provides that, upon the death of a veteran, periodic monetary benefits authorized under laws administered by VA to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to his spouse.  38 C.F.R. § 3.1000(a)(1)(i).  The person that bore the expense of the Veteran's last sickness and/or burial may be paid periodic monetary benefits to which he was entitled at the time of his death based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a)(5).

At the time of the Veteran's death, service connection for non-traumatic brain injury, residuals of resection for meningioma, with functional and cognitive deficits; panhypopituitarism with diabetes insipidus; adrenal insufficiency; hypothyroidism; bitemporal hemianopsia; bowel incontinence; and bladder incontinence had been granted in a November 2006 rating decision.  Special monthly compensation based on aid and attendance and basic eligibility to Dependent's Educational Assistance had also been established.  In a November 2006 statement received after the grant of service connection, the VA received a statement from the Veteran indicating that he wished to withdraw "any and all pending, unresolved claims for compensation, including service connection for lymphoma, diabetes mellitus, and any pending claim for compensation under 38 U.S.C.A. § 1151."  The Board observes that at the time of the Veteran's death, there were perfected claims for entitlement to service connection for lymphoma as a result of exposure to herbicides and entitlement to compensation under 38 U.S.C.A. § 1151 for injuries incurred as a result of elopement from the Richmond VAMC on December 30, 2004.  There was also a pending claim for diabetes mellitus.  However, as evidenced by his November 2006 statement, these issues are considered withdrawn.  38 C.F.R. § 20.204.

The appellant filed a claim for accrued benefits in December 2006, which was within the one year time period following the Veteran's death.  38 C.F.R. § 3.1000(c).  Essentially, the appellant is seeking an earlier effective date for the grants of service connection prior to November 19, 2004.  In particular, she asserts that the grants should be effective from April 22, 2004, the date the Veteran had a VA Agent Orange registry examination.   

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that November 19, 2004, is the correct date for the grant of service connection for the residuals of a brain injury.  

The record reflects that on April 22, 2004, the Veteran had a VA registry examination for Agent Orange exposure.  Under computerized problem list, hemianopia was noted and it was indicated that he was hospitalized for a seller meningioma in July 2002 and had a craniotomy in 2004.  Following examination, the assessment in relevant part was "meningioma with no current iom [Institute of Medicine?] association with [A]gent [O]range."  

On November 19, 2004, VA received a fax from a Congressman.  The correspondence contained a letter written by the appellant on behalf of the Veteran requesting service connection for what is now characterized as the residuals of a brain injury.  The date of receipt of this fax represents the current effective date.  In February 2005, VA received the Veteran's formal application for service connection.

In essence, the appellant asserts that the April 2004 VA Agent Orange registry examination should be construed as an informal claim for benefits.  During her hearing, the appellant testified that during a period of treatment for the Veteran's brain tumor a case worker or social worker at the Baltimore VAMC suggested getting an Agent Orange examination due to fact that the Veteran served in Vietnam and was presumed to have Agent Orange exposure.  She testified that she and the Veteran wanted to file a claim for service connection but were told that a brain tumor was not on the list of presumptive conditions based on herbicide exposure.  The appellant stated that she was told that they could not file a claim because the brain tumor was not on the list.  However, she testified that she thought by getting the examination for Agent Orange that if the Veteran was later diagnosed with something that was Agent Orange related, the date of the examination would establish the date of claim.  She contends that because the Veteran was eventually granted service connection for the residuals of a brain tumor based on medical evidence providing a direct nexus to Agent Orange exposure that the effective date should be April 22, 2004, the date of the Agent Orange registry.

To the extent the appellant is contending that the Veteran did not file a claim prior to November 19, 2004 because he relied on statements given by VA staff that were inaccurate, VA is not liable for the Veteran's reliance on any bad advice dispensed by a VA employee.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  Although the appellant asserts that the Veteran did not file a claim based on inaccurate advice of a VA employee, the Veteran's lack of awareness does not provide a legal basis for an earlier effective date for the grant of service connection.

Further, the April 2004 VA Agent Orange registry examination is not an informal claim.  VA regulations provide that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b).  The date of the outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of claim.  38 C.F.R. § 3.157(b)(1).

In this case, the date of a VA report cannot be considered an informal claim because service connection had not been previously granted for the residuals of a brain injury nor had compensation been previously disallowed for the reasons that the service-connected disability was not compensable in degree.  38 C.F.R. § 3.157(b); see MacPhee v. Nicholson, No. 05-7089 (Fed. Cir. August 15, 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.")  In other words, this regulation contemplates a claim for an increase in compensation, i.e., an increased rating claim, or a reopening of claim for compensation where compensation was disallowed, i.e., where service connection was granted but compensation disallowed for the reason that the disability was noncompensable in degree.  That is not the situation here.  Thus, the mere fact that the Veteran had a VA examination in April 2004 wherein his brain tumor was evaluated in connection with his presumed Agent Orange exposure does not constitute an informal claim.  

In summary, the evidence dated prior to the receipt of the November 19, 2004 fax did not demonstrate an intent to raise an informal claim for the residuals of a brain injury.  The Board observes no other evidence that could be construed as an informal claim and the appellant has not pointed to anything else either.  Therefore, the Board finds that a formal or informal claim was not received prior to the informal claim received on November 19, 2004.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to November 19, 2004, for the grant of service connection for the residuals of a brain injury.


ORDER

Entitlement to an earlier effective date for the grant of service connection for non-traumatic brain injury, residuals of resection for meningioma, with functional and cognitive deficits; panhypopituitarism with diabetes insipidus; adrenal insufficiency; hypothyroidism; bitemporal hemianopsia; bowel incontinence; bladder incontinence; special monthly compensation based on aid and attendance prior to November 19, 2004 for the purposes of accrued benefits is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


